                 Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


MOTT’S LLP,

                          Plaintiff,                            Civil Action No.
v.

COMERCIALIZADORA ELORO, S.A.,
and VILORE FOODS COMPANY, INC.,

                          Defendants.



                   PLAINTIFF’S COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF

               Plaintiff Mott’s LLP (“Plaintiff” or “Mott’s”) files this complaint and request for

     injunctive relief against Comercializadora Eloro, S.A. (“Eloro”) and Vilore Foods Company,

     Inc. (“Vilore”) for trademark infringement, trademark dilution, false advertising, and unfair

     competition.

                                             I.       PARTIES

          1.        Plaintiff is a limited liability partnership organized under the laws of Delaware.

 Plaintiff’s principal place of business is located at 5301 Legacy Drive, Plano, Texas 75024.

          2.        Defendant Comercializadora Eloro, S.A. is a foreign corporation organized

 under the laws of Mexico. Upon information and belief, it is a subsidiary of Grupo Jumex.

 Eloro’s principal address is Carretera Mexico Pachuca, Kilometro 12.5, Rustica Xalostoc,

 Ecatepec de Morelos, Mexico 55340. Eloro will be served through the Hague Convention.

          3.        Defendant Vilore Foods Company, Inc. is a Texas corporation. Its principal

 address is 3838 Medical Drive, San Antonio, Texas 75229. It can be served through its

 registered agent Mark D. Willett, 602 East Calton Rd., Laredo, Texas 78042-1262.

PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                             PAGE 1
                Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 2 of 13




                                   II.      JURISDICTION AND VENUE

          4.      This Court has original subject matter jurisdiction over the federal law claims

 under 15 U.S.C. § 1051 et. seq., pursuant to 28 U.S.C. §§ 1331 and 1338. This Court also has

 jurisdiction over the claims in this complaint under the Lanham Act, 15 U.S.C. § 1121.

          5.      This Court also has jurisdiction over the state law claims in this lawsuit pursuant

 to 28 U.S.C. § 1367(a) because the state law claims are so related to the federal claims that they

 form part of the same case or controversy and derive from a common nucleus of operative facts.

          6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400

 because Defendants have committed tortious acts in this district, and a substantial part of the

 events or omissions giving rise to the claims asserted herein occurred within this judicial

 district. Specifically, the products sold by Defendants have been sold in this judicial district.

                                               III.       FACTS

          7.      Mott’s was founded in 1842 and is a leading producer of juice products

 throughout the United States.

          8.      Mott’s owns numerous trademarks and copyrights, including U.S. Trademark

 Reg. No. 699,486 (“Clamato® Trademark”).1

          9.      Mott’s uses the Clamato® Trademark to market and sell Clamato® tomato juice

 cocktail throughout the United States.

          10.     The Clamato® Trademark maintains a long and distinct history in the United

 States and is widely recognized by the public throughout this district.

          11.     Clamato® juice is a tomato juice cocktail with additional flavor from clam broth.




 1
     A true and correct copy of U.S. Trademark Reg. No. 699,486 is attached as Exhibit 1.

PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                             PAGE 2
               Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 3 of 13




         12.     The Clamato® tomato juice cocktail was invented in California in the 1960’s and

 created an entirely new category of blended juice beverages known as “seafood blends.” A

 depiction of Clamato® is shown below.




         13.     Clamato® tomato juice cocktail was the first in its class, and the Clamato®

 Trademark has maintained its prominent national recognition among seafood blend juice

 cocktails for decades.

                                              Kermato Juice

         14.     In 2015, Defendant Eloro began marketing and selling a competing tomato juice

 cocktail in the United States. Eloro calls its tomato juice cocktail “Kermato.”         Eloro’s

 marketing in 2015 explained that the name “Kermato” was created by combining the words

 Clamato® and Kern’s. Kern’s was a company that had previously made a tomato and clam

 beverage. Grupo Jumex, which is Eloro’s corporate parent, acquired Kern’s in 2013.

         15.     Eloro sells “Kermato” in the United States, including in this judicial district.

 Eloro sells “Kermato” in the United States, through its distributor, Defendant Vilore, which

 distributes Grupo Jumex products, including Eloro’s “Kermato.”

PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                         PAGE 3
               Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 4 of 13




         16.     The visual and audible similarities of “Kermato” confuse, or are likely to

 confuse, consumers into believing “Kermato” tomato juice cocktail is affiliated with Clamato®

 tomato juice cocktail.

         17.     Defendants profit from using a name that is confusingly similar to Clamato® in

 sight, sound, and connotation.

         18.     In fact, the two names sound confusingly similar when read aloud in radio

 advertisements.

         19.     Defendants’ advertising and sale of “Kermato” tomato juice cocktail using a

 name that is confusingly similar to the Clamato® Trademark is likely to cause confusion among

 consumers and potential consumers of Clamato® tomato juice cocktail.

         20.     Specifically, Defendants’ conduct is likely to cause initial interest confusion,

 point of purchase and post-sale confusion, mistake, and deception among customers and

 potential customers by creating the false belief that Kermato tomato cocktail juice products are

 made by or affiliated with Clamato®.

         21.     Defendants’ use of a name that is confusingly similar to the Clamato®

 Trademark capitalizes on the goodwill that Mott’s has worked diligently to create and maintain

 over decades as a result of extensive time and millions of dollars invested in the Clamato®

 Trademark.

         22.     Mott’s has suffered injuries as a direct and proximate result of Defendants’

 misconduct and unlawful use of a name that is confusingly similar to the Clamato® Trademark.

         23.     Specifically, Mott’s has suffered lost or diverted sales, significant economic and

 noneconomic injuries, including the loss of its goodwill and brand recognition.




PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                          PAGE 4
               Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 5 of 13




         24.     Plaintiff’s injuries will continue until Defendants cease using a name that is

 confusingly similar to the Clamato® trademark.

                                       IV.     CAUSES OF ACTION

                   COUNT ONE: INFRINGEMENT OF U.S. TRADEMARK NO. 699,486

         25.     Plaintiff repeats the assertions in the foregoing paragraphs as though fully set

 forth in their entirety herein.

         26.     Clamato® is a registered trademark, and it is protectable and enforceable against

 Defendants. Plaintiff is the owner and senior user of the Clamato® Trademark.

         27.     Defendants have continually infringed upon Plaintiff’s rights in violation of 15

 U.S.C. §1114 by using a name (“Kermato”) confusingly similar to the Clamato® Trademark.

         28.     Defendants’ sales of products with the confusingly similar “Kermato” name is

 likely to cause confusion or mistake as to the source of Defendants’ tomato juice cocktail.

 Defendants’ use of the confusingly similar “Kermato” name in connection with selling tomato

 juice cocktail in this district and elsewhere in the United States constitutes infringement of the

 Clamato® Trademark.

         29.     As a direct and proximate consequence of the acts of infringement by the

 Defendants, knowingly and directly, Plaintiff is being injured.

         30.     Unless such acts and practices are enjoined by the Court, Plaintiff will continue

 to suffer injury and damages to its business and property rights.

         31.     Defendants’ infringing acts and practices have caused, are causing, and, unless

 enjoined by this Court, will continue to cause immediate and irreparable harm to Plaintiff for

 which there is no adequate remedy at law.

         32.     Plaintiff is entitled to injunctive relief under 35 U.S.C. § 283.



PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                          PAGE 5
                  Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 6 of 13




            33.    The injury and damage to Plaintiff outweighs any hypothetical damage that an

 injunction may cause Defendants.

            34.    The public interest favors the issuance of an injunction in this case.

            35.    Defendant Eloro adopted and began using the confusingly similar “Kermato”

 name to market and sell tomato juice cocktail with full knowledge of the Clamato® Trademark

 and intended to capitalize on consumer confusion. Thus, Defendant Eloro’s infringement is

 willful.

            36.    Plaintiff has no adequate remedy at law for Defendants’ ongoing wrongful

 conduct.

            37.    In accordance with Section 34 of the Lanham Act, 15 U.S.C. § 1116, Defendants

 should be preliminarily and upon hearing, permanently enjoined from using the “Kermato”

 name or any variation thereof that is confusingly similar to the Clamato® Trademark, alone or

 in combination with other words, as a trademark, service mark, corporate name, trade name

 component, or to otherwise market, advertise, or identify Defendant’s tomato juice cocktail.

            COUNT TWO: COMMON LAW TRADEMARK INFRINGEMENT UNDER TEXAS LAW

            38.    Plaintiff repeats the assertions in the foregoing paragraphs as though fully set

 forth in their entirety herein.

            39.    Plaintiff is the owner of the Clamato® Trademark.

            40.    Plaintiff began using the Clamato® Trademark in Texas before the Defendants

 began using the “Kermato” name in Texas. Therefore, Plaintiff is the senior user of the

 Clamato® Trademark and enjoys legal priority over Defendants.




PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                            PAGE 6
               Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 7 of 13




         41.     Defendants’ use of the confusingly similar “Kermato” name in connection with

 selling tomato juice cocktail in this district and elsewhere in the United States constitutes

 infringement of Plaintiff’s common-law rights to the Clamato® Trademark.

         42.     Defendants’ use of the confusingly similar “Kermato” name is likely to cause

 confusion or mistake as to the source of Defendants’ tomato juice cocktail.

         43.     Under Texas common law, Defendants should be preliminarily and permanently

 enjoined, upon hearing, from using the Clamato® Trademark or any confusingly similar

 variation thereof, alone or in combination with other words, as a trademark, trade name

 component, or domain name to market, advertise, or identify Defendants’ tomato juice cocktail.

         44.     Plaintiff has been damaged by Defendants’ actions.

         45.     Under Texas law, Plaintiff is entitled to recover actual damages and exemplary

 damages due to the knowing, willful, and intentional nature of Defendants’ actions.

               COUNT THREE: VIOLATION OF THE TEXAS ANTI-DILUTION STATUTE

         46.     Plaintiff repeats the assertions in the foregoing paragraphs as though fully set

 forth in their entirety herein.

         47.     Defendants’ conduct described above is likely to injure Plaintiff’s business and

 dilute the distinctive quality of Plaintiff’s trademark in violation of TEX. BUS. & COM. Code §

 16.103.

         48.     The Clamato® Trademark is owned by Plaintiff and registered with the U.S.

 Patent & Trademark Office. See Exhibit 1.

         49.     The Clamato® Trademark is widely recognized by the public throughout this

 district and the United States. The trademark has been used since the 1960’s and has remained

 widely known ever since; it has become famous.



PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                         PAGE 7
               Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 8 of 13




         50.     Defendant Eloro began infringing upon the Clamato® Trademark in the United

 States in 2015. Upon information and belief, Defendant Vilore began infringing more recently,

 within the last year. The Clamato® Trademark was widely recognized in this district by that

 time.

         51.     Given Defendants’ knowledge of the Clamato® Trademark and tomato juice

 cocktail at the time Defendants began selling or distributing “Kermato” in Texas, Defendants’

 violation of the Texas Anti- Dilution Statute has been willful.

         52.     Plaintiff has been and will continue to be irreparably harmed and damaged by

 Defendants’ conduct, and Plaintiff lacks an adequate remedy at law to compensate for this harm

 and damage.

                                   COUNT FOUR: UNFAIR COMPETITION

         53.     Plaintiff repeats the assertions in the foregoing paragraphs as though fully set

 forth in their entirety herein.

         54.     Defendants’ unlawful conduct and use of a name that is confusingly similar to

 Plaintiff’s Clamato® Trademark unjustly profits from the goodwill created and maintained by

 Plaintiff and constitutes unfair competition under the common law of the State of Texas.

         55.     Plaintiff’s Clamato® Trademark is valid and enforceable.

         56.     Defendants are unfairly competing with Plaintiff by Defendants’ unauthorized

 use of a name that is confusingly similar to Plaintiff’s Clamato® Trademark in this district.

         57.     Plaintiff has suffered damages as a direct and proximate result of Defendants’

 unauthorized use of a name that is confusingly similar to Plaintiff’s Clamato® Trademark,

 including but not limited to, loss of sales, dilution of the Clamato® Trademark, dilution of the

 value of the Clamato® Trademark and loss to Plaintiff’s goodwill and reputation.



PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                           PAGE 8
                   Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 9 of 13




           58.      Defendants have been unjustly enriched by their acts of unfair competition.

           59.      Plaintiff has been and will continue to be irreparably harmed and damaged by

 Defendants’ conduct, and Plaintiff lacks an adequate remedy at law to compensate for this harm

 and damage.

                                          V.      JURY DEMAND

           60.      In accordance with FED. R. CIV. P. 38(b), Plaintiff demands a trial by jury on all

 issues.

                                        VI.    PRAYER FOR RELIEF

           61.      Plaintiff prays for the following judgment and relief:

           (i)      A judgment that Defendants have infringed, directly and indirectly, the

                    Clamato® Trademark rightfully owned by Plaintiff;

           (ii)     A judgment and order preliminarily and permanently enjoining Defendants, their

                    employees and agents, and any other person(s) in active concert or participation

                    with Defendants from infringing, directly or indirectly, the Clamato®

                    Trademark;

           (iii)    A judgment and order requiring Defendants to pay Plaintiff’s damages, including

                    enhanced damages under 15 U.S.C. § 1114 and supplemental damages for any

                    continuing post-verdict infringement up until entry of final judgment with an

                    accounting as needed together with prejudgment and post-judgment interest;

           (iv)     An award of attorneys’ fees pursuant to 15 U.S.C. § 1114 or as otherwise

                    permitted by law;

           (v)      A judgment and order preliminarily and permanently enjoining Defendants, their

                    employees and agents, and any other person(s) in active concert or participation



PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                             PAGE 9
                 Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 10 of 13




                   with Defendant from further actions in violation of the LANHAM ACT, pursuant

                   to 15 U.S.C. § 1116, including but not limited to: (1) prohibiting Defendants

                   from, directly or indirectly, using any false or misleading description, statement

                   and/or representation of fact in connection with Defendants’ products or

                   services; and (2) requiring Defendants to undertake corrective advertising to

                   remedy their false and misleading advertising;

         (vi)      A judgment and order requiring Defendants to pay: (1) Plaintiff’s damages,

                   including any gains, profits, advantages obtained by Defendants as a result of

                   their acts and omissions; and (2) any actual and statutory damages Plaintiff

                   sustained as a result of Defendants’ acts, including treble damages, together with

                   prejudgment and post-judgment interest;

         (vii)     Any and all costs of this action pursuant to applicable law including 15 U.S.C. §

                   1117;

         (viii) Pre-judgment and post-judgment interest to the extent allowed by law; and

         (ix)      Any and all further relief, in law or in equity, that this Honorable Court deems

                   appropriate on behalf of Plaintiff.




PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                           PAGE 10
              Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 11 of 13




 Dated: May 29, 2020                               Respectfully submitted,

                                                   /s/ Aaron Davidson

                                                   Aaron Davidson
                                                   Texas Bar No. 24007080
                                                   adavidson@coleschotz.com
                                                   COLE SCHOTZ, P.C.
                                                   901 Main Street, Suite 4120
                                                   Dallas, Texas 75202
                                                   Tel: (469) 557-9390
                                                   Fax: (469) 533-1587

                                                   Attorney for Plaintiff Mott’s LLP




PLAINTIFF’s COMPLAINT AND REQUEST FOR INJUNCTIVE RELIEF
                                                                                       PAGE 11
Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 12 of 13




         EXHIBIT 1
       Case 5:20-cv-00651 Document 1 Filed 05/29/20 Page 13 of 13



                                                   ; l

                                                                                                     699,486
    United States Pat~g:bffice                                                  Registered June 14, 1960


                                   PRINCIPAL REGISTER
                                        Trademark

                                       Ser. No. 40,657, filed Nov. 14, 1957




                                              CLAMATO

    McCormick & Company, Incorporated (Maryland cor-         For: MIXTURE OF TOMATO JUICE AND CLAM
      poration)                                            JUICE, in CLASS 46..             .
    Baltimore, Md., assignee of                              First use Oct. 30, 1957; in commerce Nov. 12, 1957.
    Cape Cod Cooks, Inc. (Massachusetts corporation)
    Sandwich, Mass.




l
